      Case 7:19-cv-02916-KMK Document 43 Filed 08/03/20 Page 1 of 2
      Case 7:19-cv-02916-KMK Document 44 Filed 08/03/20 Page 1 of 2



                             PAWARLAWGROUPP.C.
                                                                    !I t - "no
                                      ATTORNEYS AT LAW
                                   20 VESEY STREET SUITE 1410
                                                                    1 /~~iVI
                                   NEW Y ORK NEW YORK 10007
   Robert Blossner                       TEL (212) 571 0805
   VikPawar                              FAX (212) 571 0938
                                       www.pawarlaw.nyc


                                                                       August 3, 2020

BYECF

The Honorable Kenneth M. Karas
Southern District ofNew York



Re:             Eric McCormick v. Westchester County, et al , 19 CV 2916 (KMK)


Dear Judge Karas:

               I represent the plaintiff in this action. For the reasons set forth below, I
respectfully request that the Court lift the stay in this action and direct the defendants to
provide their Federal Rule of Civ. Proc. 26 Initial Disclosures ("Disclosures") to
plaintiffs counsel.

Background:

                This is a civil rights action brought under 42 U.S.C. § 1983 and pendent state
law claims. Plaintiff alleges, inter alia, that defendants failed to protect him and then
further failed to provide prompt medical care. So far, only the County of Westchester
("County") has appeared in this action. There are various "John and Jane Does" individual
defendants whose identities remains unknown to plaintiff.

                 County filed a pre-answer motion to dismiss arguing, in part, that the
plaintiff had not appeared for his §50-h hearing pursuant to General Municipal Law (GML
§50 et seq.). Your Honor stayed this action so that County could examine plaintiffs claims
for his state law claims.

              As the Court is aware, plaintiff is in custody and has always been during the
pendency of this action. I have made plaintiff available for the County examine him.
However, efforts to conduct the §50-h hearing have not been successful. The most recent
scheduled date for the §50-h hearing was July 16, 2020.




                                                                                                1
      Case 7:19-cv-02916-KMK Document 43 Filed 08/03/20 Page 2 of 2
      Case 7:19-cv-02916-KMK Document 44 Filed 08/03/20 Page 2 of 2



               I reached out to defense counsel and requested that the County provide me
with their Disclosures so that plaintiff can amend his complaint to substitute the "John and
Jane Doe" defendants before the statute of limitations expires. Defense counsel stated that
they would not do so because there is a "stay" in place.

                 First, I request that the "stay" be lifted so defendant County can provide the
Disclosures.

               Second, it is not plaintiffs fault that the County has been unable to conduct
his §50-h hearing. Plaintiff has been made available on every date that was proposed by
defense counsel. It is unfair for plaintiff to not have the initial disclosures under the guise
of "stay" and the individual defendants escape liability because the statute of limitations
runs out.

Relief Requested:

                For these reasons, I respectfully request that the Court direct the County to
serve its Rule 26 disclosures while the parties, at the same time, make efforts to schedule
the §50-h hearing another time.

              If the Court would like further clarification, I respectfully request a brief
telephone conference to address this issue.

                  Thank you.


                                                                Respectfully,
 The County is to respond to this letter by 8/7/20.

 So Ordered.
                                                                Is
                                                                Vik Pawar (VP9101)

 8/3/20


Cc:       Defense Counsel (by ECF)




                                                                                              2
